Citation Nr: 1624978	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  04-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to April 1972.

This appeal initially came to the Board of Veterans Appeals (Board) from an
August 2003 rating decision. 

The Board denied the Veteran's claim for a rating in excess of 10 percent for PTSD in an August 2006 decision but this decision was vacated by the Court of Appeals for Veterans Claims (Court) and remanded back to the Board.

In September 2011, the Board found that the issue of entitlement to a TDIU had been raised by the record and took jurisdiction of the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board, in pertinent part, remanded the issue on appeal for additional development.  

In an April 2014 rating decision, the RO denied entitlement to a TDIU.  It found that the issue of entitlement to a TDIU was moot based on the Veteran's receipt of a 100 percent evaluation for posttraumatic stress disorder (PTSD).  The receipt of a 100 percent evaluation for PTSD does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  As the Board already had jurisdiction of the TDIU claim, the issue of entitlement to a TDIU is still properly on appeal before the Board.  

After the supplemental statement of the case (SSOC) was issued in September 2015, additional VA treatment records were associated with the claims file.  In a May 2016 Appellant's Brief, the Veteran, through his representative, waived Agency of Original Jurisdiction (AOJ) consideration of this new evidence.  Accordingly, the Board accepts this evidence for inclusion in the record.  38 C.F.R. § 20.1304 (2015).


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD prevents him from securing or following gainful employment.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In an August 2008 statement, the Veteran described his history of psychiatric treatment, including regular group therapy through VA since 2003.  He also stated that he sometimes went to the Vet Center.  He did not indicate a specific time frame for those visits or the location of the Vet Center.  However, the record does not currently include any Vet Center mental health treatment records.  As those records may provide information that could substantiate the Veteran's claim, a remand is required to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran regarding the location and dates of his Vet Center treatment.

2.  Then, only after receiving a response from the Veteran, obtain the Veteran's Vet Center mental health treatment records, using the information provided by the Veteran.  Provide the Veteran with the necessary authorizations for the release of any treatment records.  

3.  Then, after undertaking any additionally indicated development, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




